Citation Nr: 0628035	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  98-04 213	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

Procedural history

The veteran was initially granted service connection for left 
knee chondromalacia in a June 1981 RO rating decision.  A 
noncompensable disability rating was assigned.  The rating 
was increased to 10 percent in a December 1994 rating 
decision.

In May 1997, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his left knee chondromalacia.  A July 1997 rating decision 
denied the claim, and the veteran duly perfected an appeal.

The Board subsequently remanded the case in August 1998 for 
the purpose of scheduling the veteran for a Board hearing at 
the RO.  Following this action, the veteran withdrew his 
request for a Board hearing in April 1999.
 
The Board again remanded the case in March 2001, this time 
for the purpose of  obtaining an additional VA examination 
addressing 38 C.F.R. §§ 4.40, 4.45, and the holding of the 
United States Court of Appeals for Veterans Claims (the 
Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).

Following this remand, additional VA examinations were 
conducted.  The veteran, who had had again requested a Board 
hearing after the second remand, presented testimony before a 
Veterans Law Judge in Washington, DC in February 2004.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  

The Board remanded the case for a third time in August 2004 
for the purpose of ensuring compliance with its prior remand 
instructions, obtaining additional treatment records, and 
ensuring compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The August 2004 remand 
also advised the RO to consider whether a separate rating for 
left knee arthritis was warranted under VAOPGCPREC 27-97 and 
VAOPGCPREC 09-98.

After the additional development requested by the Board was 
accomplished, the Appeals Management Center (AMC) granted 
service connection for left knee arthritis in a February 2005 
rating decision.  A 10 percent disability rating was assigned 
under Diagnostic Code 5010, in addition to the 10 percent 
rating already in effect for left knee chondromalacia under 
Diagnostic Code 5257.

The Board subsequently issued a decision in December 2005 
which purported to assign a separate 10 percent rating for 
left knee arthritis.  The same decision impliedly denied a 
rating in excess of 10 percent for left knee chondromalacia, 
although no specific conclusion of law to that effect was 
provided in the decision.  As noted immediately above, 
however, a separate 10 percent rating for left knee arthritis 
had already been granted by the AMC in its February 2005 
rating decision.  Thus, the December 2005 Board decision 
purported to grant a benefit (an additional 10 percent rating 
for left knee arthritis) that he had already received.  
Although the Board's decision was couched in terms of a 
grant, it was in fact a denial of the veteran's claim, as the 
net result for the veteran both before and after the Board's 
decision, a 20 percent rating for the left knee, is exactly 
the same.

Given the inherent confusion in the December 2005 decision, a 
Deputy Vice Chairman of the Board ordered reconsideration in 
June 2006.  See 38 U.S.C.A. § 7103(b) (West 2002).  The 
veteran's accredited representative provided written argument 
on his behalf in July 2006.  The veteran has not requested a 
hearing on this matter.

This reconsideration panel will accordingly readjudicate the 
veteran's increased rating claim for his left knee 
disabilities on a de novo basis.



Issues not subject to reconsideration

The Board's December 2005 decision also denied an increased 
rating for bilateral hip arthritis.  Neither the RO nor the 
veteran's representative have questioned the Board's decision 
with respect to the rating assigned for the bilateral hip 
disability, as they have with respect to the left knee 
disability.  Accordingly, the sole focus of this decision 
will be the increased rating claim for the left knee 
disability. 


FINDINGS OF FACT

1.  The veteran's left knee chondromalacia is manifested by 
the inability to walk or stand greater than 10-15 minutes, 
frequent use of a knee brace and cane, and use of both 
prescription and over-the-counter pain medication.

2.  The veteran's service-connected left knee traumatic 
arthritis is manifested by slight limitation of motion.

3.  The evidence does not show that either of the veteran's 
left knee disabilities is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent for 
left knee chondromalacia are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for an increased rating for left knee 
traumatic arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2005).

3.  Application of the extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected left knee chondromalacia and traumatic arthritis, 
which are each currently evaluated as 10 percent disabling.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in February 2003, May 2003, and August 
2004 which were specifically intended to address the 
requirements of the VCAA.  The August 2004 letter from the RO 
specifically notified the veteran that to "establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected disability has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal Agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  The May 2003 letter also 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the February 2003 letter instructed the veteran 
to provide "the name of the person, agency, or company who 
has records that you think will help us decide your claim; 
"the address of this person, agency, or company;" the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records"  (emphasis in original).  The August 2004 letter 
further advised the veteran that if "you received medical 
treatment from [a] private physician or hospitals, please 
complete the enclosed VA Form 21-4142, Authorization for 
Release of Information"  (emphasis in original).  With 
respect to VA medical records, the August 2004 letter advised 
the veteran that if "you have received any treatment from 
[a] VA medical facility, please provide the name and location 
of the facility and the approximate dates of treatment on the 
enclosed VA Form 21-4138, Statement in Support of Claim" 
(emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in July 1997, several years before the enactment of 
the VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the February 2003, May 2003, and August 2004 VCAA 
letters.  His claim was then readjudicated in the February 
2005 supplemental statement of the case (SSOC), after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notices.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran is already service connected for left knee 
chondromalacia and traumatic arthritis.  He has also received 
proper notice as to element (4), degree of disability.  

As will be discussed in detail below, the Board is granting 
an increased rating for left knee chondromalacia.  It is not 
the Board's responsibility to assign effective dates in the 
first instance.  The Board is confident that prior to its 
assignment of an effective date for the increased rating, the 
RO will provide the veteran with appropriate notice of 
element (5), effective date, under Dingess.  

With respect to an increased rating for left knee arthritis, 
the matter of effective date has been rendered moot via the 
RO's (and the Board's) denial of an increased rating.  In 
other words, any lack advisement as to effective date is 
meaningless, because an effective date is not, and cannot be, 
assigned in the absence of an increased rating. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes extensive VA treatment 
records and the reports of multiple VA examinations.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

The following law and regulations generally apply to each 
increased rating issue on appeal.  Additional law and 
regulations will be set forth in the Board's discussion of 
specific issues.

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).  Specific diagnostic codes will be 
provided below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

1.  Entitlement to an increased rating for service-connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

Analysis

Assignment of diagnostic code 

The veteran's left knee chondromalacia is currently rated 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005). 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5257is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to 
knee instability, one of the features of the veteran's left 
knee disability.  Moreover, Diagnostic Code 5257 is a "catch 
all" diagnostic code for knee disabilities, and allows a 
disability rating to be assigned based on qualitative 
criteria such as a "slight", "moderate", or "severe" 
level of impairment.  Additionally, the veteran's left knee 
instability is not manifested by ankylosis, a significantly 
decreased range of motion, dislocation of the semiulnar 
cartilage, or the malunion the tibia and fibula.  Absent 
these symptoms, other diagnostic codes for the knee are 
inapplicable.  [The Board will discuss the applicability of 
Diagnostic Codes 5010 and 5003 as they pertain to left knee 
arthritis in its discussion of an increased rating for that 
disability, below.]

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5257.

Specific schedular criteria

Diagnostic Code 5257 [knee, other impairment of] provides the 
following levels of disability:

Recurrent subluxation or lateral instability:

30% - severe;

20% - moderate;

10% - slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

Words such as "slight", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988), 
871.

Schedular rating

As outlined in the Introduction, the veteran is currently in 
receipt of a 10 percent rating for left knee chondromalacia.  
As note above, such rating is congruent with a level of 
impairment which is "slight."  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  

An increased rating for this aspect of the veteran's left 
knee disability was denied in the Board's December 2005 
decision.  On reconsideration, however, the Board must 
undertake a de novo review of this rating.  In so doing, and 
after reviewing the medical evidence of record, the Board has 
concluded that the symptomatology associated with the 
veteran's left knee chondromalacia is arguably "moderate" 
in nature, thus warranting a higher disability rating of 20 
percent.

Although VA examinations have routinely reported the absence 
of (or only slight) laxity, instability, and effusion, 
outpatient treatment records note that the veteran regularly 
uses a knee brace and cane to assist with ambulation.  A 
March 2004 outpatient treatment note reports that the cane is 
used primarily for the knees (as opposed to the veteran's 
other service-connected musculoskeletal disabilities).  
Moreover, the veteran has consistently reported that he is 
unable to stand or walk for greater than 10-15 minutes before 
having to stop and rest due to knee pain.  None of the 
examiners has taken serious issue with this statement.  

The veteran has also recently reported that his knee will 
occasionally give way, and treatment records reveal that such 
has resulted in at least one emergency room visit where a 
knee immobilizer was employed.  Furthermore, on VA 
examination in October 2004, the veteran reported taking 
prescription pain medications, including narcotics such as 
Tylenol with codeine, for knee pain.  Treatment records 
confirm that such medications have indeed been prescribed.  
The use of various over-the-counter medications to treat knee 
pain has also been routinely reported.  

Given the veteran's frequent use of assistive devices and 
pain medication, and his inability to stand or walk for 
greater than 10-15 minutes due to left knee pain, the Board 
believes that a moderate level left knee impairment has been 
demonstrated.  An increased rating of 20 percent for left 
knee chondromalacia is therefore warranted.

The Board is obligated to further the consider whether a 30 
percent rating may be assigned for the service-connected left 
knee chondromalacia.

While the medical record reflects the presence of moderate 
left knee symptomatology, the Board does not believe that 
"severe" left knee disability has been demonstrated so as 
to warrant a maximum 30 percent rating under Diagnostic Code 
5257.  While the veteran sometimes uses assistive devices 
such as a cane or brace, it appears that the use of such 
devices is not constant.  On several examinations, including 
the October 2004 VA examination, the veteran presented using 
no assistive devices at all.  Moreover, while the veteran has 
reported occasional giving-way, on objective examination 
laxity, instability, and effusion have been characterized as 
either slight or non-existent.  

Furthermore, while the veteran reports that his ability to 
walk long distances is significantly impaired, it appears as 
though he is able to walk for at least 10-15 minutes before 
having to rest.  Such level of mobility is inconsistent with 
severe knee disability.  Had the veteran's left knee 
chondromalacia been productive of severe impairment, more 
extensive difficulty with ambulation, such as the ability to 
walk around the home only, would be expected.  In the instant 
case, such has not been demonstrated.  

The veteran has also not reported any interference with the 
activities of daily living as a result of left knee pain.  
With respect to employment, while the veteran is apparently 
unable to perform physically-demanding work as a result of 
his left knee disability, it does not appear from the record 
that the veteran's left knee disability precludes more 
sedentary-type work.  Strength in the left knee has also 
routinely been reported as 4/5, and all recent treatment has 
been rendered on an outpatient basis, using non-invasive 
treatment modalities.  There has been no surgery on the knee 
since the mid-1980s, and evidently none is contemplated.  

Moreover, as will be discussed below, a portion of the 
veteran's left knee symptomatology, including pain and 
limited mobility, has been ascribed by competent medical 
evidence to arthritis, for which service connection has been 
granted an a compensable rating assigned.  To rate such 
symptoms under Diagnostic Code 5257 would constitute improper 
pyramiding.  See 38 C.F.R. § 4.14 (2005) [the evaluation of 
the same disability under various diagnoses is to be 
avoided]. 

Based on these facts, the Board does not believe that 
"severe" left knee impairment consistent with a 30 percent 
rating has been demonstrated.

DeLuca considerations

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case 
with Diagnostic Codes 5257.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration with respect to the veteran's left knee 
chondromalacia.

Conclusion

For reasons and bases which have been stated above, the Board 
finds that a 20 percent disability rating may be assigned for 
the veteran's service-connected left knee chondromalacia 
under Diagnostic Code 5257.  The benefit sought on appeal is 
granted to that extent.

For the sake of economy, the matter of the veteran's 
potential entitlement to an extraschedular rating will be 
addressed below in conjunction with the other issue on 
appeal.

2.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.

As explained in the Introduction, a separate 10 percent 
rating for left knee arthritis has been assigned by the AMC 
in a February 2005 rating decision.  He is seeking a rating 
in excess of 10 percent.  

Analysis

Assignment of diagnostic code 

The veteran's left knee traumatic arthritis is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005) as 
10 percent disabling. 

Diagnostic Code 5010 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability for which the veteran seeks an 
increased rating (traumatic arthritis).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5010.  As is 
discussed immediately below, rating under Diagnostic Code 
5010 requires consideration of other codes.

Specific schedular criteria

Diagnostic Code 5010 is assigned for arthritis due to trauma.  
Under that code, trauma-induced arthritis, substantiated by 
X-ray findings, shall be rated as degenerative arthritis 
under Diagnostic Code 5003.  

Under Diagnostic Code 5003, arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this case, the appropriate joint involved, the left knee, 
is evaluated under Diagnostic Codes 5260 and 5261, limitation 
of flexion and limitation of extension, respectively.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  See 38 C.F.R. § 4.71, Plate II (2005).

Schedular rating

The veteran is currently in receipt of a 10 percent rating 
based on a finding of left knee arthritis.  This rating is 
based upon X-ray evidence of arthritis, with noncompensable 
limitation of motion.  See Diagnostic Code 5003, supra.  To 
obtain a rating in excess of 10 percent, extension limited to 
15 degrees or flexion limited to 30 degrees must be shown.  
See Diagnostic Codes 5260 and 5261.  

In the instant case, no limitation in extension has been 
clinically demonstrated.  Moreover, left knee flexion has 
consistently been measured from zero to at least 100 degrees.  
Such measurements fall well short of the limitation of motion 
required for a 20 percent (or even a compensable) evaluation 
under Diagnostic Codes 5260 and 5261.  

Accordingly, because the veteran's arthritis is manifested by 
X-ray evidence without requisite limitation of knee motion, a 
higher schedular disability rating is not warranted for the 
veteran's service-connected left knee traumatic arthritis.  
The Board additionally observes that the 10 percent rating 
contemplates the veteran's complaints of pain and stiffness 
due to the service-connected arthritis.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left knee traumatic 
arthritis based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca. 

The medical evidence in this case reveals pain on repeated 
use or prolonged weight bearing of the left knee.  As noted 
immediately above, this is contemplated in the 
10 percent rating which has been assigned for arthritis.  
Moreover, the October 2004 VA examination determined that the 
veteran's left knee extension was only limited to an 
additional 10 degrees secondary to pain on repetitive motion.  
Even with such additional limitation of motion, the veteran 
does not meet the criteria for a rating in excess of 10 
percent under Diagnostic Code 5261.  To the extent that the 
knee may be weak at times, this is contemplated by the 20 
percent rating which has been assigned for instability under 
Diagnostic Code 5257.  The record is otherwise devoid of 
reference to any specific additional symptomatology which 
would cause the Board to assign still more disability under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

In short, the current 10 percent rating for traumatic 
arthritis and the 20 percent rating for chondromalacia 
adequately compensate the veteran for any functional 
impairment attributable to his left knee disabilities, which 
as discussed above includes episodes of pain and some 
functional loss on repeated use.  See 38 C.F.R. 
§§ 4.1, 4.10 (2005).

Conclusion

In summary, for reasons and bases expressed above, the Board 
has concluded that an increased disability rating is not 
warranted for the veteran's service-connected left knee 
arthritis.  

Extraschedular consideration

In the January 1998 statement of the case, the RO 
specifically included the regulations pertaining to 
extraschedular evaluations.  Since an extraschedular 
evaluation has been considered by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with each increased rating claim on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

The veteran and his representative have not identified an 
exceptional or unusual disability picture, and neither has 
the Board.  The record does not show that the veteran has 
required frequent hospitalizations for either of his left 
knee disabilities.  Indeed, it does not appear from the 
record that he has been hospitalized for left knee disability 
since 1985, well over a decade before the veteran filed his 
most recent increased-rating claim.  All treatment relevant 
to the left knee has been rendered solely on an outpatient 
basis.  

Moreover, the medical record does not show marked 
interference with employment, beyond that contemplated by the 
rating schedule.  While the veteran's left knee disabilities 
may limit the veteran's ability to walk long distances or 
stand for extended periods, such symptomatology is 
contemplated in the currently-assigned 20 and 10 percent 
ratings.  There is nothing in the record which is reflective 
of any factor which takes the veteran outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  In this connection, the Board 
observes in passing that the veteran has already been awarded 
a total rating based on individual unemployability due to 
service-connected disabilities, due chiefly to his service-
connected bilateral hip disabilities as well as depression 
which was service connected secondary thereto. 

In short, the evidence does not support the proposition that 
either of the veteran's service-connected left knee 
disabilities presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, referral to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased evaluation of 20 percent for left 
knee chondromalacia is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating for left knee traumatic 
arthritis is denied.



			
	MARK F. HALSEY	S.L. KENNEDY
	               Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
BARRY F. BOHAN
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


